COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
IN RE:                                                            No. 08-16-00217-CR
                                                §
WILLIAM BROWDER,                                            AN ORIGINAL PROCEEDING
                                                §
Relator.                                                           IN MANDAMUS
                                                §

                                       JUDGMENT

         The Court has considered this cause on the Relator’s petition for writ of mandamus

against the 109th District Court of Andrews County, Texas, and concludes that Relator’s petition

for writ of mandamus should be denied. We therefore deny the petition for writ of mandamus, in

accordance with the opinion of this Court.

         IT IS SO ORDERED THIS 31ST DAY OF AUGUST, 2016.


                                             STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.